Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 26, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  157516                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 157516
                                                                     COA: 333279
                                                                     Macomb CC: 2015-003263-FC
  CLINTON WILLIE BROOKS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 15, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE Part V.A. of the Court of Appeals judgment
  addressing offense variable (OV) 11, and we REMAND this case to the Court of Appeals
  to determine whether People v Beck, 504 Mich ___ (2019), is applicable to the defendant’s
  challenge to OV 11 and, if so, to reconsider that issue in light of Beck. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 26, 2019
           b1118
                                                                                Clerk